Exhibit 10.36

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT, dated as of the 31st day of
October, 2006 (this “Amendment”), is between Nabi Biopharmaceuticals, a Delaware
corporation (the “Seller”), and Fresenius USA Manufacturing, Inc., a Delaware
corporation (the “Buyer”), and amends the Asset Purchase Agreement (the
“Purchase Agreement”), dated as of October 11, 2006, by and between the Buyer
and the Seller.

BACKGROUND STATEMENT

Pursuant to the Purchase Agreement, the Buyer agreed to purchase from the
Seller, and the Seller agreed to sell to the Buyer, the Seller’s PhosLo
Business.

The Buyer and the Seller desire to amend the Purchase Agreement as provided
herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, the parties hereto agree as follows:

Section 1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement.

Section 2. Termination Date. Sections 11.1(d), (e) and (f) of the Purchase
Agreement are hereby amended by substituting the date “November 14, 2006” for
the dates “October 31, 2006” and “November 11, 2006” in each instance where such
dates appear.

Section 3. Effectiveness of this Amendment. This Amendment shall be effective
upon execution hereof by the parties hereto.

Section 4. Effect of Amendment. From and after the effective date of this
Amendment, all references to the Purchase Agreement set forth in any other
document or other agreement or instrument shall, unless otherwise specifically
provided, be references to the Purchase Agreement as amended by this Amendment.
This Amendment shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Purchase Agreement except as
expressly set forth herein. Except as expressly amended hereby, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.



--------------------------------------------------------------------------------

Section 5. Governing Law. The execution, interpretation and performance of this
Amendment shall be governed by the internal laws and judicial decisions of the
Commonwealth of Massachusetts

Section 6. Counterparts; Electronic Signatures. This Amendment may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Amendment
may be executed on signature pages exchanged by facsimile or other electronic
means, in which event each party shall promptly deliver to the others such
number of original executed copies as the others may reasonably request.

(This remainder of this page is intentionally left blank.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

NABI BIOPHARMACEUTICALS By:  

/s/ Thomas H. McLain

Name:   Thomas H. McLain Title:   Chairman, President and CEO FRESENIUS USA
MANUFACTURING, INC. By:  

/s/ Rice Powell

Name:   Rice Powell Title:   President